Title: Thomas Jefferson: A General Gardening Calendar, 21 May 1824, 21 May 1824
From: Jefferson, Thomas
To: 

A GENERAL GARDENING CALENDAR,Being a copy of one in use by an Illustrious Philosopher and cultivator of literature and the peaceful arts, not far from Charlottesville in Virginia.Feb.1.Hophills—manure and dress them.Asparagus—dress and replant.15.Sow Frame-Peas, the first open weather.Sow Lettuce and Radishes.Spinage—sow.Celery}Sow—also Malta & Sprout Kale.CabbagesMarch1.Frame-Peas,}Sow all these, and they will come in succession of a fortnight’s interval.Hotspurs,Ledman’s,Potatoes, early—plant.15.Nasturtium, Tomatos, Carrots, Beets, Garlic, Leeks, Onions, Chives, Shalots, Scallions, and forward Turnips—sow, plant, and transplant.April1.Ledman’s Peas, Snaps, Capsicums, Salsifis, Long Haricots, Lima Beans, Forward Corn.15.Ledman’s Peas, Snaps, Cucumbers, Gerkins, Melons, Eggplant, Okra, Squashes, Sorrel.May1.Red Haricots, Snaps, Honey Beans, Swedish Turnips. N.B. A thimbleful of Lettuce should be sowed every Monday morning, from Feb. 1st to Sept. 1. Spinach should be sowed 2 or 3 times in the spring, at intervals of a fortnight, and again weekly from August 15, to Sept. 1, for winter and spring use.November,}Litter Asparagus, Cover Lettuce, Spinach, and tender plants. Plant and trim Trees, Vines, Raspberries, Gooseberries, Currants. Trench beds, bring in manure, and turf.December,January,